       Case 3:20-cv-03845-EMC Document 118 Filed 08/31/21 Page 1 of 3



 1   CLEMENT SETH ROBERTS (STATE BAR NO. 209203)
     croberts@orrick.com
 2   BAS DE BLANK (STATE BAR NO. 191487)
     basdeblank@orrick.com
 3   ALYSSA CARIDIS (STATE BAR NO. 260103)
     acaridis@orrick.com
 4   EVAN D. BREWER (STATE BAR NO. 304411)
     ebrewer@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 6   405 Howard Street
     San Francisco, CA 94105-2669
 7   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 8
     GEORGE I. LEE (pro hac vice)
 9   lee@ls3ip.com
     SEAN M. SULLIVAN (pro hac vice)
10   sullivan@ls3ip.com
     RORY P. SHEA (pro hac vice)
11   shea@ls3ip.com
     J. DAN SMITH (pro hac vice)
12   smith@ls3ip.com
     LEE SULLIVAN SHEA & SMITH LLP
13   656 W Randolph St., Floor 5W
     Chicago, IL 60661
14   Telephone:    +1 312 754 0002
     Facsimile:    +1 312 754 0003
15
     Attorneys for Defendant Sonos, Inc.
16

17                                  UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA
19                                     SAN FRANCISCO DIVISION
20

21   Google LLC,                                    Case No. 20-cv-03845-EMC

22                     Plaintiff,                   REPLY IN SUPPORT OF SONOS,
                                                    INC.’S MOTION FOR LEAVE TO
23          v.                                      AMEND INVALIDITY CONTENTIONS

24   Sonos, Inc.,

25                     Defendant.

26

27

28
                                                                 REPLY ISO SONOS MOT. FOR LEAVE
                                                                TO AMEND INVALIDITY CONTENTIONS
                                                                               20-CV-03845-EMC
       Case 3:20-cv-03845-EMC Document 118 Filed 08/31/21 Page 2 of 3



 1             Google does not claim that it will suffer any prejudice if Sonos is permitted to amend its

 2   invalidity contentions. See Dkt. 117. Thus, even if Google’s “clarif[ications]” of the record (Dkt.

 3   117) were accurate (they are not), leave can and should be granted. See, e.g., Karl Storz

 4   Endoscopy-Am., Inc. v. Stryker Corp., No. 14-CV-00876-RS (JSC), 2016 WL 7386136, at *3

 5   (N.D. Cal. Dec. 21, 2016) (the Court “retains discretion to grant leave to amend even in the

 6   absence of diligence so long as there is no prejudice to the opposing party.”) (citing Apple Inc. v.

 7   Samsung Elecs. Co., Ltd., No. CV 12–00630 LHK, 2012 WL 5632618, at *5–6 (N.D. Cal., Nov.

 8   15, 2012)); see also Dkt. 109 at 10.

 9             Moreover, the “clarifications” Google includes in its Response are inaccurate. First,
10   Google claims that Sonos waited until July 20 to ask whether Google would oppose a motion for

11   leave to amend its contentions. Dkt. 117 at 1. Not so. Sonos asked Google on May 10—the day

12   it provided Google with the proposed amendments—whether “Google objects to Sonos’s

13   amendment.” Dkt. 109-2, Exhibit 5 at 2. In response, Google asked several questions about the

14   prior art source code and conducted inspections of the same. Id. at 1-2. Following those

15   inspections, Google indicated (only after being reminded by Sonos) that it “will not be taking any

16   position” on Sonos’s motion. Id. at 1. Sonos filed its motion shortly thereafter.

17             Next, Google claims that Sonos did not need to see Google’s amended infringement

18   contentions before providing amended invalidity contentions. Dkt. 117 at 1. But Google’s

19   amended infringement contentions—for the first time—identified the specific source code and
20   functionality that it alleged infringes the ’586 Patent. After receiving such detail, Sonos was able

21   to trace that same functionality back to prior art versions of its own product. See, e.g., Dkt. 109-1

22   at ¶ 8 (“we evaluated at least six historic source code versions and compared that prior art code to

23   the accused source code so as to be able to point out the specific prior art code that implemented

24   the functions that Google argues satisfy the claim limitations”). Sonos could not have done this

25   work any earlier, as the work was predicated on Google’s identification of accused source code.

26   See id.

27             Finally, Google claims that Sonos production of additional source code is unjustified.

28   Dkt. 117 at 2. To be clear, Sonos disclosed the theory that its own products are prior art to the
                                                                            REPLY ISO SONOS MOT. FOR LEAVE
                                                       1                   TO AMEND INVALIDITY CONTENTIONS
                                                                                          20-CV-03845-EMC
       Case 3:20-cv-03845-EMC Document 118 Filed 08/31/21 Page 3 of 3



 1   ’586 Patent in its original invalidity contentions, and made its prior art source code available for

 2   inspection. See Dkt. 109 at 2. After Google provided additional details about its infringement

 3   theories, Sonos investigated those specific theories and discovered additional evidence that

 4   established the same code and functionality accused by Google was present in Sonos’s own prior

 5   art products. See generally id. Sonos promptly produced that additional evidence.

 6          Sonos’s amended contentions are a direct result of Google—for the first time—identifying

 7   the source code it contends infringes. Sonos diligently sought an amendment (and gave Google

 8   sufficient time to study the amendment before Sonos approached the Court). And even if the

 9   Court believes Sonos was not diligent, because Google (by its silence) admits it will suffer no
10   prejudice, Sonos respectfully asks the Court to grant its motion and permit Sonos leave to amend

11   its invalidity contentions.

12

13   Dated: August 31, 2021

14
                                                    By: /s/ Alyssa Caridis
15                                                             CLEMENT SETH ROBERTS
                                                                    ALYSSA CARIDIS
16                                                                  EVAN D. BREWER

17                                                   ORRICK, HERRINGTON & SUTCLIFFE LLP

18                                                                 GEORGE I. LEE
                                                                 SEAN M. SULLIVAN
19                                                                 RORY P. SHEA
                                                                   J. DAN SMITH
20
                                                         LEE SULLIVAN SHEA & SMITH LLP
21

22                                                            Attorneys for Defendant Sonos, Inc.

23

24

25

26

27

28
                                                                           REPLY ISO SONOS MOT. FOR LEAVE
                                                     2                    TO AMEND INVALIDITY CONTENTIONS
                                                                                         20-CV-03845-EMC
